PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/412,092
Filing Date: 23 Jan 2017
Appellant(s): Scheid, Paul, Raymond



__________________
Kerrie A. Laba
Reg. No. 42,777
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. The rejection of claims 1, 3, 4, 10-12, 14, 19, 21, 23 and 25-26 under 35 U.S.C. §103 as being unpatentable over Joshua et al., Patent Application Publication No. 2014/0279707 in view of Crady et al., Patent Application Publication No. 2006/0217885, Baughman et al., Patent Application Publication No. 2007/0106543 and Kolb et al., Patent Application Publication No. 2004/0260777.

Regarding the Kolb reference:

Appellant argues on page 4 that one of ordinary skill in the art would not seek to modify Joshua based on the teachings of Kolb, the Examiner disagrees.

Both Joshua and Kolb are directed to systems that include vehicle data (cars vs aircrafts).  It would have been obvious to one of ordinary skill in the art to have modified the Joshua system for a fleet of cars to include an avionics computer system that is mounted within an aircraft.  The system of Joshua includes onboard devices located in vehicles (Paragraph [0056]).  These onboard devices are located inside of cars and not aircrafts.  Since cars and aircrafts are both types of vehicles, one of 

Appellant further argues on pages 4-5 that there is nothing found in Kolb to suggest that data storage is improved by storing the data in the claimed format, the Examiner disagrees.

This rationale for combining Kolb and Joshua was provided by the KSR rationale.  Combining Joshua and Kolb provides the predictable result of improving data storage.  Joshua collects vehicle telemetry data from vehicle sensors (Paragraph [0003]).  This data is obtained but not stored in a raw format, the data is used to provide recommendations and compliance (Paragraph [0003]).  Kolb teaches storing raw data into memory (Paragraph [0044]).  One of ordinary skill in the art would recognize that data storage could be improved by taking the raw data that is collected in Joshua and storing it as disclosed in Kolb.  This would be an improvement by not needing to query the sensors every time a recommendation needs to be made.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Joshua and Kolb.

Regarding the Crady reference:

Appellant argues on page 5 that Crady does not disclose or teach a data delivery request that is generated by the user of a vehicle sub-system, the Examiner disagrees.



Regarding claim 3:

Appellant argues on page 6 that Joshua does not disclose automatically converting raw vehicle operational data into a useable format for the user, the Examiner disagrees.

Joshua teaches that vehicle telemetry data is collected from vehicle sensor devices (Paragraph [0003]).  This shows collecting raw vehicle operational data since the data is collected directly from the sensors.  Joshua further teaches that recommendations can be made based on vehicle telemetry data (Paragraph [0005]).  This shows converting the raw data into a useable format since a recommendation is made based on this telemetry data from the sensors.  Therefore, Joshua does disclose automatically converting raw vehicle operational data into a useable format for the user.

Regarding claim 4:

Appellant argues on page 6 that there is no disclosure of a data delivery request that includes a request for a desired file format output and a desired notification process when the data delivery request is completed, the Examiner disagrees.

Joshua teaches that there is a notification that includes recommended vehicle actions (Paragraph [0023]).  Joshua further teaches that the user may configure format and type of notifications and reports (Paragraph [0091]).  This shows that a desired file format is disclosed since the format and type of report is configurable.  This also shows that the desired notification is also configurable.  Paragraph 23 of Joshua shows when the request is complete since the notification is sent that includes recommended actions.  The final rejection shows a strikethrough in request showing that these are not specified in the data delivery request.  Crady was shown to disclose the claimed data delivery request by teaching a request that has its results transmitted to a user (Paragraph [0033]).  The combination of Joshua and Crady would allow for one of ordinary skill in the art to have these configurations in the data delivery request.

Regarding claim 10:

Appellant argues on pages 6-7 similar arguments to the previously stated arguments regarding claim 1.  Appellant further argues that Crady does not disclose that once filtering and editing are complete, the data processing system provides a converted data file as an output to be transmitted to the user, the Examiner disagrees.

Crady teaches determining a set of vehicles that satisfy certain parameters of the request (Paragraph [0033]).  This show that Crady discloses filtering and editing since only certain vehicles that 

Regarding claim 11:

No new arguments are presented regarding claim 11 that have not been previously addressed.

Regarding claim 12:

Appellant argues on page 7 that there is no disclosure of automatically notifying the user that the converted data file is available, the Examiner disagrees.

Joshua teaches that a notification is sent that comprises the recommended vehicle action (Paragraph [0023]).  This notification includes the recommended vehicle action which is considered the converted data file.  Since the notification includes the action, it shows that the converted data file is available.  Therefore, Joshua discloses automatically notifying the user that the converted data file is available.

Regarding claim 14:

No further arguments are provided.

Regarding claim 19:

Appellant argues on page 8 that Joshua combined with Crady does not disclose claim 19, the Examiner disagrees.

As show in the above arguments for the independent claims, Crady does disclose a user generated data request.  Crady discloses this by teaching a set of data that satisfy certain parameters and are sent to the user (Paragraph [0033]).  Crady further teaches graphically displaying information based on a user’s request (Paragraph [0034]).  These paragraphs show a user generated data request.  Regarding the Joshua reference, Joshua teaches collecting sensor data from one or more vehicle sensors (Paragraph [0003]).  This shows collecting data from at least two different sub-systems since more than one sensor would be two different vehicle sub-systems.  Therefore, Crady discloses the user request while Joshua teaches the two vehicle sub-systems.

Regarding claim 21:

Appellant argues on pages 8-9 that Joshua does not disclose “the predefined editing rules include rules that automatically edit vehicle operational data such that the vehicle operational data cannot be associated with a specific date, time, and/or location”, the Examiner disagrees.

Joshua teaches that a time and date may be clearly erroneous and that this data may be removed (Paragraph [0134]).  This shows that a specific date and time are automatically removed since it appears that the data is erroneous.  The claim only states that a specific date, time, and/or location cannot be associated which shows that only one specific date, time, and/or location need to be removed.  Even though Joshua teaches that the date and time are erroneous, it is still a specific date and time that are removed.  Therefore, Joshua does disclose “the predefined editing rules include rules that automatically edit vehicle operational data such that the vehicle operational data cannot be associated with a specific date, time, and/or location”.

Regarding claim 23:

No further arguments are presented.

Regarding claim 25:

Appellant argues on pages 9-10 that while Joshua mentions sensors such as engine coolant temperature sensor, there is no disclosure or teaching of a data delivery requests generated by a user of any vehicle sub-system in Joshua, the Examiner disagrees.

This argument appears to be very similar to the previous argument directed to claim 19.  In the response to 19, the Examiner established that Crady does disclose this user request.  Claim 25 adds one or more systems that include a plurality of sub-systems such as a cooling sub-system.  Joshua teaches an engine coolant temperature sensor (Paragraph [0130]).  This can be considered a cooling sub-system.  This shows that Joshua does disclose at least one of the claimed sub-systems.  Furthermore, the claim appears to state that the data request workflow system includes one or more of these specific sub-systems but does not specifically mention the data delivery request.

Regarding claim 26:

Appellant does not provide any additional arguments regarding claim 26.

B. The rejection of claim 6 under 35 U.S.C. §103 as being unpatentable over Joshua in view of Crady, Baughman, Kolb, Thune et al., Patent Application Publication No. 2004/0181670 and Benson et al., Patent Application Publication No. 2007/0011105.

Regarding claim 6:

Appellant argues on page 10 that the Examiner is clearly engaging in an impermissible hindsight, the Examiner disagrees.

The systems of Joshua and Crady are directed to systems include vehicles such as automobiles.  As previously stated, the system of Joshua could be modified to include airplanes.  The inclusion of airplanes would allow for the users of the airplanes to be considered airline personnel.  The Benson reference was merely used as a teaching reference to show airline personnel since the other prior art of record did not explicitly state airline personnel.  As previously stated, Joshua discloses rules such as removing erroneous dates and times from the data.  Thune discloses allowing a user to define rules such as the rules as disclosed in Joshua.  It would have been obvious to one of ordinary skill in the art to improve editing accuracy by having a user approve and edit the rules.  Since rules may be erroneous or need to change over time, it would have been obvious for one of ordinary skill in the art to take the system of Joshua and combine it with the editing of rules of Thune in order to obtain the predictable result of improving editing accuracy.  Therefore, the combination of the references is not impermissible hindsight since it would have been obvious to one of ordinary skill in the art to arrive at this predictable result.

C. The rejection of claims 7 and 16 under 35 U.S.C. §103 as being unpatentable over Joshua in view of Crady, Baughman, Kolb and Tillman et al., Patent Application Publication No. 2015/0142216.

Regarding claim 7:

Appellant argues on page 11 that there would be no reason to modify Joshua to include increasing data processing to include aircraft data to determine altitude cruise conditions, the Examiner disagrees.

As previously stated, it would have been obvious to include aircrafts into the system of Joshua since the system of Joshua is already directed to vehicles but does not specify aircrafts.  With this knowledge, one of ordinary skill in the art would recognize that a sub-system of a gas turbine would be part of the aircraft and Joshua discloses receiving data from similar sub-systems such as an engine coolant temperature system.  One of ordinary skill in the art would recognize that since Joshua could be modified to include aircrafts that this subsystem would be associated with an aircraft.  Furthermore, Joshua teaches various sensors as previously discussed and Tillman discloses receiving aircraft information from various flight-related sensors (Abstract and Paragraph [0031]).

Regarding claim 16:

No further arguments are presented.

D. The rejection of claim 8 under 35 U.S.C. §103 as being unpatentable over Joshua in view of Crady, Baughman, Kolb, Tillman, Colvin et al., Patent Application Publication No. 2012/0053778 and Benson.

Regarding claim 8:

Appellant argues on page 12 that the Examiner is engaging in an impermissible hindsight for combining Joshua and Benson, the Examiner disagrees.

It has been previously shown that it would have been obvious for one of ordinary skill in the art to have the system of Joshua include aircrafts.  Joshua has also been shown to remove specific information or unwanted data (Paragraph [0092]).  With this information, one of ordinary skill in the art would recognize that specific flights might want to be removed from the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Joshua and Benson.

E. The rejection of claim 17 under 35 U.S.C. §103 as being unpatentable over Joshua in view of Crady, Baughman, Kolb, Tillman, Thune and Benson.

No further arguments are presented for claim 17.

F. The rejection of claim 18 under 35 U.S.C. §103 as being unpatentable over Joshua in view of Crady, Baughman, Kolb, Colvin and Benson.

No further arguments are presented for claim 18.

G. The rejection of claims 20 and 27 under 35 U.S.C. §103 as being unpatentable over Joshua in view of Crady, Baughman, Kolb and Through, United States Patent No. 5,968,115.

Regarding claim 20:

Appellant argues on pages 13-14 that Trout does not disclose the flagging of any new data feed requests not previously requested for the identified vehicle sub-systems, or automatically transmitting any flagged data feed request to an owner of the vehicle operational data, the Examiner disagrees.

As previously stated, Joshua discloses filtering to remove unwanted or irrelevant data (Paragraph [0092]).  This shows rules for automatically filtering data.  Trout discloses that it is desirable that new data be flagged for processing when it is placed in memory (Column 10 lines 18-19).  This shows that new data is automatically flagged when it is placed in memory.  Trout further teaches a routine for transmitting flagged data to a user interface (Column 47 line 1-2).  This shows automatically transmitting flagged data to an owner since it is done by a routine.  Therefore, since new data is flagged and since there is a routine for sending flagged data to a user, Trout teachings flagging of any new data feed requests not previously requested for the identified vehicle sub-systems, or automatically transmitting any flagged data feed request to an owner of the vehicle operational data.

Regarding claim 27:

No further arguments are presented.

H. The rejection of claims 22 and 24 under 35 U.S.C. §103 as being unpatentable over Joshua in view of Crady, Baughman, Kolb and Benson.

No further arguments are presented for claims 22 or 24.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DUSTIN D EYERS/Examiner, Art Unit 2164                                                                                                                                                                                                        
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.